DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 32, 34-42 and 44-49 are pending.
	Claims 33 and 43 have been cancelled.	
	Claims 32, 34-42 and 44-49 are examined on the merits with species, (ii) methods which detect BRCA2 nuclear localization.

3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 101

4.	The claimed invention (claims 32, 34-42 and 44-49) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract), hence the rejection is withdrawn.  Claims 33 and 43 have been cancelled.	
The rejection is withdrawn because it is not routine and conventional to treat white blood cells with a DNA damaging agent and subsequent performing flow cytometry based functional variant analysis (FVA) prior to the effective filing date August 20, 2014. 
New Grounds of Objection
Claim Objections
5.	Claims 46 and 47 are objected to because of the following informality:  DCW  (digital cell Western)-NUCLEAR LOCALIZATION is capitalized.  While it is acceptable the acronym is in all capital letters in tandem with the full terminology, it is not clear why the remainder of the named assay is in all capital letters.
Correction is required.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 32 recites the limitation "…the measured functional activity…" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	The nonstatutory double patenting rejection over claims 32-44 and 49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,718,774 B2 (issued July 21, 2020) is maintained. Claims 33 and 43 have been cancelled.
	“[Applicants] respectfully requests that the [rejection] be held in abeyance…” and submits “…the present rejection can be overcome by timely filing a terminal disclaimer”, see Remarks submitted October 5, 2022, page 7.  Applicants’ arguments have been carefully considered.
	At this point in prosecution the claims are not allowable given the pending rejections of record herein.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims read on treating two groups of white blood cells (WBCs) with a DNA damaging agent, wherein one group is a test WBC(s) and the other is a control WBC(s) with wild type DNA double strand break (DSB) repair pathway.  BRCA nuclear localization and BRCA genes are measured within each group, compared, categorized based on the functionality of the BRCA genes and the DNA DSB repair pathway to arrive at cancer risks. BRCA1 and BRCA2 are both cancer-susceptibility genes or tumor suppressor genes.

10.	The nonstatutory double patenting rejection of claims 32-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,718,774 B2 (issued July 21, 2020) in view of Loke et al., US Patent Application Publication 2014/0194315 A1 (effectively filed January 8, 2013/ IDS reference 1 on sheet 1 submitted June 12, 2020) is maintained. Claims 33 and 43 have been cancelled.
	“[Applicants] respectfully requests that the [rejection] be held in abeyance…” and submits “…the present rejection can be overcome by timely filing a terminal disclaimer”, see Remarks submitted October 5, 2022, page 7.  Applicants’ arguments have been carefully considered.
	At this point in prosecution the claims are not allowable given the pending rejections of record herein.
Both sets of claims read on treating two groups of white blood cells (WBCs) with a DNA damaging agent and measuring BRCA nuclear localization and comparing the measures between the WBCs from a subject and a control WBCs with wild type DNA double strand break (DSB) repair pathway and categorizing the BRCA gene as functional, having loss of function or having a gain of function based on the comparing step. BRCA1 and BRCA2 are both cancer-susceptibility genes or tumor suppressor genes.
	Loke, U.S. Patent No. 10,718,774 does not teach BRCA2 nuclear localization is measured in multiple assays each using a different DNA damaging agent and measured via digital cell Western (DCW)- nuclear localization assay form and a flow cytometer.
	However, Loke teaches performing multiple assays including “…Digital Cell Western (DCW), rapid assessment of protein-protein interaction and localization by modified flow cytometry-based IP, simplified protein-nucleic acid interactions assessment and captured nucleic acid purification for massive parallel sequencing (MPS), genotyping and polymerase chain reactions (PCR) applications”, see page 3, section 0048; page 6, section 0100; sections I. beginning on page 10; and page 16, sections 0270-0281.  Furthermore, Loke teaches assessing the localization of BRCA1, see Example C beginning on page 16.	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Loke in order to assess BRCA2 nuclear localization via DCW-nuclear localization and flow cytometry.  While Loke teaches assessing BRCA1, one of ordinary skill in the art can implement the same assays for the assessment of BRCA2, also a cancer-susceptibility gene.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in both documents, which teach the ability to assay BRCA mutations and in particular, Loke, which provided successful and reproducible rapid functional analysis of gene variants, see entire document.  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



25 October 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643